Case 1:20-cv-21601-KMW Document 80 Entered on FLSD Docket 11/16/2020 Page 1 of 3




  Case-1:20-CV-21601-KMW
  Inmate= Jonathan David Grenon #736-810-18
  Federal Bureau of Prisions.
                                                                                          NOY 13 2020
                                                                                            ANGELA E. NOBLE
                                                                                           CLERK U.S. DIST. CT.
                                                                                          S. D. OF FLA. - MIAMI

  Honorable Judge: Kathleen M. Williams

  First, forgive me for bothering you, my name is Belgica Alcantara, I am the wife of Mr. Jonathan David
  Grenon.

  Jonathan David Grenon, has never had a police or criminal record before, it is the first time that Mr.
  Jonathan David Grenon has faced a situation like this one he is currently facing.

  Jonathan David Grenon and I, have procreated a family of 4 children and a baby that is about to be born,
  now in the month of October, Mr. Jonathan David was the main breadwinner for our family, he was in
  charge of providing food for all the days for our children, to provide them clothing, such as clothes and
  shoes, and pay rent, so that our children have a humble home where they can sleep and rest peacefully
  without any worries. Since this whole situation arose and Mr. Jonathan David Grenon was arrested, the
  situation for our family has been more difficult every day.

  In this time that Mr. Jonathan David Grenon has been detained, I have had to request charitable help, and
  from the government to be able to provide food for my children, and to try that they do not lack anything
  since Mr. Jonathan David Grenon, He cannot take care of himself, nor provide anything for his family due
  to being detained. So far there are many people who have helped us pay the debts monthly. But I am
  aware, and I know that these helps do not last for a lifetime. Every time I look at my children's faces, I just
  wonder how I can raise them by myself.

  There are 5 children that I need to see for and get the daily bread. These upcoming holidays will be very
  sad days like Thanksgiving, Christmas, and New Years. I do not have a single family member in Florida who
  can help me with my children. Here I only know Jonathan's family, and they all already work, so they
  cannot offer me their help to take care of my children and so I can have the opportunity to work to be
  able to provide for my children. I do not have a single entry of money to pay for a daycare. Here life is very
  difficult if you do not have someone to help you. And Mr. Jonathan David Grenon was the main help to
  our family.

  I want to ask you with all the respect that you deserve distinguished Judge Kathleen M. Williams, if it is
  within your reach and is a possibility, that Mr. Jonathan David Grenon, may have house arrest with a
  monitor, etc. Until he completes this case completely, I know that if Mr. Jonathan David gets a new
  opportunity in his life, he will appreciate that opportunity for every second of his life, especially if he is
  close to his children.

  It is also a way for Mr. Jonathan David and I to help each other and we can continue to provide daily bread
  for our children day after day. Jonathan is a hardworking man, I know that if you give him a chance, he
  could go back to working in tents or construction like he has done before. If you, my honorable magistrate,
Case 1:20-cv-21601-KMW Document 80 Entered on FLSD Docket 11/16/2020 Page 2 of 3




  give you the opportunity. If not, I could work full time in any store and Jonathan could take care of our
  children. Children are a blessing from God and no parent wishes to see their children suffer for this main
  reason I am writing to you distinguished Judge Kathleen M. Williams.

  Distinguished Judge: Kathleen M. Williams with my open heart, I tell you that I feel very concerned about
  the situation that my family is experiencing at this time. When I get the chance to get a job, it would be
  cleaning or in any store, because I did not finish school, I only reached the third theoretical, and I do not
  have a diploma. Here to have a good job you need to have a degree and a diploma. Which I do not have.

  Mr. Jonathan David Grenon and I did many things as a family, and after Jonathan was arrested, Now I
  never leave the house, unless it is to buy food for our children. Since Jonathan was arrested nothing is the
  same, he has left a great emptiness in our home and in our hearts, my children and I totally depended on
  him, and now he is no longer with us.

  My children and I have suffered a lot during this situation, because of the emptiness that their father has
  left us all. I do not know if this letter will reach your hands, Honorable Kathleen M. Williams, but if it does,
  please excuse me for disturbing you, and thank you very much for taking a moment of your precious time
  and reading this letter. May God Bless you today, tomorrow, and always.

  Sincerely,




  Belgica Alcantara
  2014 Garden Ln
  Bradenton,   FL 34205


  Grenon Family:


  Jonathan David Grenon/ D.O.B 12/31/1985
  Belgica Alcantara/ D.O.B 7/26/1989
  Jonathan Mark Grenon Alcantara/ D.O.B 9/5/2007
  Justin Jeremy Grenon Alcantara/ D.O.B     12/23/2010
  Jayden Shalom Grenon Alcantara/ D.O.B 7/11/2014
  James David Grenon Alcantara/ D.O.8 11/8/2015
  Newborn Baby: Jackson Kane Grenon Alcantara/ D.O.B 10/12/2020


  Judge Kathleen M. Williams
  Wilkie D. Ferguson, Jr. United States Courthouse
  400 North Miami Avenue
  Room 11-3
  Miami, FL 33128
                                                                                     ' .-



                                                                        \..·   - .    "     •   l   , •   ••   ; ,   .t   •   l -   •   :...
                                                                                                    .                                   ) ;,_




.&<l.\~,·<?.a- ~(c:..~tc;,..~
                                                                TAMPA FL 335                        ~                     ---- ·
'2...a l<-1   c,CA..(c\Clt\ LQN\~                       SAINT pcTER~U~G FLL                         ~                     -.__.:                -   .

B<C\..c!e..t11on,~L 34z.os          -SL)c:\~(2__ Ko..\~\~~ ~ ~~'"" ~~ ~~
                                                              0
                                                                  "'
                                      W ~\ ~ ~" \)o ~ Q.J~ \)'=> ,"°Sr \.l <\ ,\<2.~ $taje.~ C'ou<i~ovS42
                                       L\oc Nof ~~ Mlo...'N\-~ ~ \JC2.f'\0Q..
                                        {Zoo ·~ i-1.:-3
                                         Vv\\o.."""' ~ ' ~ L ~'3 \ 2.. ~
                                                                                                                                                        Case 1:20-cv-21601-KMW Document 80 Entered on FLSD Docket 11/16/2020 Page 3 of 3
